Weaver, J.
(dissenting). I dissent from so much of the majority opinion as holds that the appellant Zellmer is not entitled to reimbursement for moneys advanced by him to Kritten-brink to redeem the land from the Knox foreclosure. Kritten-brink was then an owner of the land, and as such was the only person entitled to make a statutory redemption. It may be conceded that, for reasons not necessary to discuss, he thought there was no profit or advantage in exercising such right, and was about to allow the year to expire, and to permit Mrs. Knox to take a sheriff’s deed. It may also be conceded that the right of Zellmer to redeem as a lien holder had fully expired. It may be still further conceded that, at this juncture, Zellmer arranged with Krittenbrink to exercise the unquestioned right of the *1330latter to make the redemption, and furnished him the money with which to do it, under some agreement by which Zellmer should reap the benefit of the transaction. What of it? Who is wronged by the deal? Up to the last hour of the last day of the statutory year of grace, it was the absolute right of Kritten-brink to redeem; and when he produced, tendered, and paid the money necessary for that purpose, neither the holder of the 'certificate of sale nor the officer to whom it was paid nor any other person could rightfully demand to be informed where or from whom he procured the funds, nor object that he intended to sell or assign or give away to another the benefits, if any, of the redemption he was making. the right to redeem was his, and his alone. It was not subject to any lien or equity held by any other person, and his control over it within the year of redemption was as absolute, perfect, and unhampered as was his property right in the coat upon his back. Zellmer was no longer a lien holder, for his right of redemption had expired; but there was no rule or principle of law or equity denying him the right to deal with and induce Krittenbrink to exercise his admitted right of redemption, upon his (Zellmer’s) agreement to take the deal off Krittenbrink’s hands, when made, or upon his promise to furnish the redemption money required. To say, as the opinion suggests, that Zellmer’s right of redemption had expired, ' and that he could not thereafter accomplish indirectly through Krittenbrink what he could not do directly, is wholly beside the mark. Zellmer did not redeem. Krittenbrink redeemed, as he lawfully might; and if, lacking faith in the desirability of such redemption, he gave or sold the benefits or supposed benefits of the deal to Zellmer, I again ask, What of it? It was the right of any third person who thought there was a profit in the redemption to make just such a bargain with Krittenbrink, and Zellmer’s right so to do cannot be rightfully denied. The declaration in the opinion that, had Zellmer purchased from Krit-tenbrink and'then redeemed, or had he taken an assignment of the certificate from Mrs. Knox, the court could grant him the protection he asks, is a concession illuminating the fatal weakness of the conclusion from which I dissent. The agreement by Krittenbrink to use the money received from Zellmer in redeeming the land from sheriff’s sale, and to give or assign *1331to Zellmer the benefits of such deal, bound him, in equity and good conscience, to transfer the redeemed property to Zellmer, or to hold the same in trust for the latter’s use. This equity should have had recognition in the partition proceedings. The court will consider that done which ought to have been done; or, if the circumstances indicate such need, will compel that to be done which due regard to equity and good conscience demands. In all other respects, I concur in the majority opinion.
Peeston, J., joins in the dissent.